DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2020 has been entered.

Remarks
3.	In response to communications filed on 6/17/2020, claim 19 has been cancelled; claims 1-9, 11, 13-18 and 20 have been amended, and new claim 21 has been added. Therefore, claims 1-18 and 20-21 are presently pending in the application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauwe (U.S. Patent Application Publication 2015/0058324), in view of Brown et al. (U.S. Patent Application Publication 2003/0061303), in further view of Vock et al. (U.S. Patent Application Publication 2015/0262219).
As to claim 1, Kauwe teaches a computer-implemented method for improving efficiency in a computer device providing automated relevant event discovery (See Kauwe, paragraphs 2 and 8), comprising: 
collecting user information comprising location information for a user and a time frame associated with the user, wherein the user information is at least one of collected actively from the user or collected passively from the storage device (See Kauwe, paragraph 67, wherein Kauwe discloses a user provider collects and stores user information which include location and time; Also see paragraph 82, wherein a user or activity profile comprises of “User ID 400, a USF 401, user information 402, privacy settings 403, special interests and preferences 404, user location 405, with location being either dynamic (GPS) or user entered, an interests and preferences profile 406, a UAF 407, activity history and archive 408, a file, media, content container 409, a subscriptions and following area 410, a stream activity live module 411, an add an activity module 1202, an edit an activity module 1204, saved searches and saved locations 413, a friends and associates social pools module 419, comprising of primary (i.e., close or familial) friends and groups (PUG) 414, secondary (i.e., casual or extended) friends and groups (SUG) 415 and tertiary (i.e., professional) associates and groups (TUG) 416, a UMF 417, a UCF 418, a user's schedule 420, and a message and email receptacle 603”);
collecting and storing event information, comprising a time, a location, and a category for one or more events, wherein the event information is at least one of collected actively from the user or collected automatically by the storage device in response to collecting the user information (See Kauwe, paragraphs 9 and 11, wherein Kauwe teaches  “automatically from public and authorized Internet sources or entered by a user or activity provider using import tools and forms on the platform for adding an activity. By tapping into an always growing, global activity database of real-time, constantly evolving data, users may access relevant activities that suit their needs at any hour of the day. Given that a user or activity provider may list their activities in a simple way, regardless of their entity size, the database may accumulate large budgeted or heavily advertised activities along with small, local ones and ensure a most comprehensive activity data set. Activity providers, large and small, may promote their up-to-the-minute activity to a global audience equally,” wherein “Activity” is read on event. Also see paragraph 66, wherein the activity database contains activity data collected along with dates times duration and paragraph 47, wherein Kauwe states that “the term "activity", "event" and "activity database records" are used interchangeably to reference a happening and the related data records that are associated with it, such as an offline or online activity, streaming activity, non-streaming activity or recorded activity; which may consist of a performance, alert, broadcast, announcement, commercial event, sale event, recorded audio, recorded video, fund-raiser, conference, political event, discussion, interview, auction, book-signing, lecture, lesson, natural disaster, emergency, flash mob, accident, prank, sports activity, family gathering, get-together, party, celebration, memorial, assembly, protest, meeting, to-do item, task, contract deadline, reservation or appointment. The activity may also be categorized into multiple different categories, such as entertainment or ceremonies and subcategories assigned thereof such as concert or wedding”); 
at least one of user preferences of the user and friend activity of the user (See Kauwe, paragraph 14, wherein Kauwe teaches “The event-scheduling platform may include a mapping feature that may use stored data and display categorized activity data points or pins relative to a user's location, entered address and stored user-define preferences or selected categories and filters. Also see Figure 2 and paragraphs 61, 76, 82); 
providing for display each of the identified events as a functional event (See Kauwe, paragraph 14, wherein Kauwe teaches “the platform may instantly search the database, alert, announce and display all tailored activities within a user specified radius, including in-process ones, anywhere at any time and engage a user to act”).
Kauwe teaches providing for display each of the identified events as a functional event (See Kauwe, paragraph 14).  Kauwe, however, does not explicitly teach querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device based on results of the querying, identifying events that are relevant to the user, wherein relevancy of the events is based on: whether the event is within the time availability; providing for display each of the identified events as a functional event wherein the functional event card indicates whether the user has a conflict attending a 2U.S. Patent Application Serial No. 15/069,806Amendment dated June 17, 2020Reply to Office Action of February 24, 2020respective identified event.
Brown et al. teaches method, system and program for providing information on proximate events (See abstract), in which he teaches querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device based on results of the querying, identifying events that are relevant to the user, wherein relevancy of the events is based on: whether the event is within the time availability (See Brown et al., paragraphs 14-16 and 44, wherein Brown teaches “accessing scheduled event records are accessed for a user of the wireless device, wherein each scheduled event record indicates one event scheduled for a calendar time period. The scheduled event records for the user are processed to determine whether the user is available to visit the target location,” wherein “time period" is read on "predefined timespan" and “accessing” is read on “querying”; Also see paragraph 84, wherein “the wireless device 2 may pull information from the server in response to an action the user takes at the wireless device. For instance, with respect to FIGS. 17 and 18, if the visitor wants to know events on their event list 768 proximate to the current location, the visitor may query the park server 704 for such information, which would then execute the logic of FIG. 14 to generate and provide such information to the visitor wireless device"); providing for display each of the identified events as a functional event (See Brown et al., paragraphs 82-84, wherein event information is pushed and displayed to user devices that are proximate to their location) wherein the functional event card indicates whether the user has a conflict attending a 2U.S. Patent Application Serial No. 15/069,806Amendment dated June 17, 2020Reply to Office Action of February 24, 2020respective identified event (See Brown et al., paragraph 69, wherein Brown discloses that “If (at block 658) the user is available during a time period specified in the commercial message, then the advertiser filter 622 presents (at block 660) the message to the user via the display 608.” Displaying the events that the user is available for shows that the user has no conflicts).
Kauwe and Brown et al. are from the analogous art of provide and managing event information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kauwe and Brown et al. to have combined Kauwe and Brown et al..  The motivation to combine Kauwe and Brown et al. is to provide a more efficient and improved system and method to provide information on proximate events (See Brown et al., paragraphs 10-11).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe and Brown et al..
Kauwe as modified, however, still does not explicitly teach whether one or more friends of the user are attending the respective identified event; and receiving a by the user, of functionality provided by one or more displayed functional event cards.
Vock et al. teaches customizable data management system (See abstract), in which he teaches whether one or more friends of the user are attending the respective identified event (See Vock et al., paragraph 229, wherein Vock discloses being able to display to the user “an indication that one or more of the consumer-user's friends or followers has also indicated an intention to attend that event”) and receiving a selection, by the user, of functionality provided by one or more displayed functional event cards (See Vock et al., paragraph 68, wherein Vock discloses displaying an event selected by the first consumer user). The combination of Brown as modified above with that of the teaching of displaying whether any friends were attending events the user was also attending, as taught in Vock et al., would therefore, disclose that it was known at the time of the invention to display whether one or more friends of the user are attending the respective identified event as taught in claim 1.
Kauwe as modified and Vock et al. are from the analogous art of providing users with personalized online content/event information.  t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kauwe as modified and Vock et al. to have combined Kauwe as modified and Vock et al.. The motivation to combine Kauwe as modified and Vock et al. is to provide “a system that efficiently selects, manages, and displays data relevant to a user's preference…as well as information related to preferences shared by the user and one or more members of that user's online social networking community” (See Vock et al., paragraphs 2-3).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe as modified and Vock et al..

As to claim 2, Kauwe as modified, teaches prioritizing the identified events based on preferred categories of the user (See Kauwe, paragraph 14, wherein Kauwe teaches “The event-scheduling platform may include a mapping feature that may use stored data and display categorized activity data points or pins relative to a user's location, entered address and stored user-define preferences or selected categories and filters. Also see Figure 2 and paragraphs 61, 76, 82; Also see Brown et al., paragraph 65, wherein the user record results include personalized preferences based on the users preferences). 

As to claim 3, Kauwe as modified, teaches prioritizing the identified events based at least in part on whether an event is associated with an event category that is of interest to the user (See Kauwe, paragraph 14, wherein Kauwe teaches “The event-scheduling platform may include a mapping feature that may use stored data and display categorized activity data points or pins relative to a user's location, entered address and stored user-define preferences or selected categories and filters. Also see Brown et al., paragraph 65, wherein the user record results include personalized preferences based on the user’s preferences therefore).  

As to claim 4, Kauwe as modified, teaches prioritizing the identified events based at least in part on whether the user has attended a past event related to one or more of the identified events (See Kauwe, paragraph 67, wherein Kauwe teaches “A user or activity provider database 201 may contain a user location, friends and group affiliations, setting of privacy and preferences, a record of activities attended, location profiles, search profiles, interest profiles, activity profiles and histories of activities involved.” Also see Brown et al., paragraphs 78-81, wherein visitor attendance records are stored associated with the visitor information and used to provide the visitor/user potential events in an optimal order according to their interests”).  

As to claim 5, Kauwe as modified, teaches wherein identifying events that are relevant to the user comprises searching for events on event location (See Kauwe, paragraph 73, wherein Kauwe teaches “A search engine may enable a user to search for a user, activity or activity provider based on several parameters…Parameters used to search for a service may comprise of an activity category, location of a user, location of an activity, date and time of an activity, a particular activity provider, activity reviews, popularity of activity providers, services, or activities.” Also see Brown et al., paragraph 84, wherein “the wireless device 2 may pull information from the server in response to an action the user takes at the wireless device. For instance, with respect to FIGS. 17 and 18, if the visitor wants to know events on their event list 768 proximate to the current location, the visitor may query the park server 704 for such information, which would then execute the logic of FIG. 14 to generate and provide such information to the visitor wireless device." Also see Brown et al., paragraphs 82-84, wherein event information is pushed and displayed to user devices that are proximate to their location).  

As to claim 6, Kauwe as modified, teaches wherein each of the one or more displayed functional event cards comprises at least two of: an event title; a name of a performer, entertainer, speaker, or organization associated with the event; an image; an audio clip; a video clip; an event date and time; an event location;3U.S. Patent Application Serial No. 15/069,806Amendment dated June 17, 2020Reply to Office Action of February 24, 2020 an admission price; or a link to a website associated with the event (See Kauwe, Figure 8, and paragraph 60 and 109, wherein Kauwe teaches “The ESP 101 however, may allow users and activity providers to link media of their choice, such as images, drawings, graphics, sound clips, music, video, live streams, documents, products lists, menu items, and so on, to an activity, so that they may be instantly viewed by a consumer and shared across the ESP 101 for promoting an identity, image, product, activity or event”. Also See Brown et al., Figure 3a; Also see paragraphs 44, 71-77, wherein information about an event such are “date and time,” “location,” type of event and etc. are displayed).

As to claims 7 and 21, Kauwe as modified, teaches wherein each of the one or more displayed functional event cards comprises at least one of: a functionality to purchase tickets to the event; a functionality to RSVP to the event; a functionality to post the event to a pole; a functionality to share the event with friends or contacts; a functionality to send a communication to the event provider; or a functionality to search for similar events (See Kauwe, Figure 8, and paragraph 60, 71, 109, 116-117 and 109, wherein Kauwe teaches “The ESP 101 however, may allow users and activity providers to link media of their choice, such as images, drawings, graphics, sound clips, music, video, live streams, documents, products lists, menu items, and so on, to an activity, so that they may be instantly viewed by a consumer and shared across the ESP 101 for promoting an identity, image, product, activity or event” and “the activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions. An activity provider may simply require a headcount, so a "yes" or "no" type response may be needed to know how many individuals for whom a food caterer must prepare”).

As to claim 11, Kauwe as modified, teaches further comprising receiving event information associated with a plurality of events by, crawling a network (See Kauwe, paragraphs 9 and 11, wherein Kauwe teaches  “automatically from public and authorized Internet sources or entered by a user or activity provider using import tools and forms on the platform for adding an activity. By tapping into an always growing, global activity database of real-time, constantly evolving data, users may access relevant activities that suit their needs at any hour of the day. Given that a user or activity provider may list their activities in a simple way, regardless of their entity size, the database may accumulate large budgeted or heavily advertised activities along with small, local ones and ensure a most comprehensive activity data set. Activity providers, large and small, may promote their up-to-the-minute activity to a global audience equally,” wherein “Activity” is read on event. Also see Brown et al., paragraphs 16-17; 83, wherein an event manage collects event information). 

As to claim 13, Kauwe teaches a system for improving efficiency in a computer device providing automated relevant event discovery (See Kauwe, paragraphs 2 and 8), comprising: 
a processor; and a non-volatile memory including instructions, that when executed by the processor  (See Kauwe, paragraph 11), perform a method comprising:
collecting user information comprising location information for a user and a time frame associated with the user, wherein the user information is at least one of collected actively from the user or collected passively from the storage device (See Kauwe, paragraph 67, wherein Kauwe discloses a user provider collects and stores user information which include location and time; Also see paragraph 82, wherein a user or activity profile comprises of “User ID 400, a USF 401, user information 402, privacy settings 403, special interests and preferences 404, user location 405, with location being either dynamic (GPS) or user entered, an interests and preferences profile 406, a UAF 407, activity history and archive 408, a file, media, content container 409, a subscriptions and following area 410, a stream activity live module 411, an add an activity module 1202, an edit an activity module 1204, saved searches and saved locations 413, a friends and associates social pools module 419, comprising of primary (i.e., close or familial) friends and groups (PUG) 414, secondary (i.e., casual or extended) friends and groups (SUG) 415 and tertiary (i.e., professional) associates and groups (TUG) 416, a UMF 417, a UCF 418, a user's schedule 420, and a message and email receptacle 603”); 
collecting and storing event information comprising a time, a location, and a category for one or more events, wherein the event information is at least one of collected actively from the user or collected automatically by the storage device in response to collecting the user information (See Kauwe, paragraphs 9 and 11, wherein Kauwe teaches  “automatically from public and authorized Internet sources or entered by a user or activity provider using import tools and forms on the platform for adding an activity. By tapping into an always growing, global activity database of real-time, constantly evolving data, users may access relevant activities that suit their needs at any hour of the day. Given that a user or activity provider may list their activities in a simple way, regardless of their entity size, the database may accumulate large budgeted or heavily advertised activities along with small, local ones and ensure a most comprehensive activity data set. Activity providers, large and small, may promote their up-to-the-minute activity to a global audience equally,” wherein “Activity” is read on event. Also see paragraph 66, wherein the activity database contains activity data collected along with dates times duration and paragraph 47, wherein Kauwe states that “the term "activity", "event" and "activity database records" are used interchangeably to reference a happening and the related data records that are associated with it, such as an offline or online activity, streaming activity, non-streaming activity or recorded activity; which may consist of a performance, alert, broadcast, announcement, commercial event, sale event, recorded audio, recorded video, fund-raiser, conference, political event, discussion, interview, auction, book-signing, lecture, lesson, natural disaster, emergency, flash mob, accident, prank, sports activity, family gathering, get-together, party, celebration, memorial, assembly, protest, meeting, to-do item, task, contract deadline, reservation or appointment. The activity may also be categorized into multiple different categories, such as entertainment or ceremonies and subcategories assigned thereof such as concert or wedding”).
Kauwe teaches providing for display each of the identified events as a functional event (See Kauwe, paragraph 14).  Kauwe however, does not explicitly teach querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device; based on results of the querying, identifying events that are relevant to the user, wherein relevancy of the events is based on: whether the event is within the time availability and; at least one of: user preferences of the user and friend activity of the user; providing for display each of the identified events as a functional event, wherein the functional event card indicates whether the user has a conflict attending a respective identified event and whether one or more friends of the user are attending the respective identified event; and receiving a selection, by the user, of functionality provided by one or more displayed functional event cards.
Brown et al. teaches method, system and program for providing information on proximate events (See abstract), in which he teaches querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device; based on results of the querying, identifying events that are relevant to the user, wherein relevancy of the events is based on: whether the event is within the time availability (See Brown et al., paragraphs 14-16 and 44, wherein Brown teaches “accessing scheduled event records are accessed for a user of the wireless device, wherein each scheduled event record indicates one event scheduled for a calendar time period. The scheduled event records for the user are processed to determine whether the user is available to visit the target location,” wherein “time period" is read on "predefined timespan" and “accessing” is read on “querying”; Also see paragraph 84, wherein “the wireless device 2 may pull information from the server in response to an action the user takes at the wireless device. For instance, with respect to FIGS. 17 and 18, if the visitor wants to know events on their event list 768 proximate to the current location, the visitor may query the park server 704 for such information, which would then execute the logic of FIG. 14 to generate and provide such information to the visitor wireless device"); 
at least one of: user preferences of the user and friend activity of the user; providing for display each of the identified events as a functional event (See Brown et al., paragraphs 82-84, wherein event information is pushed and displayed to user devices that are proximate to their location), wherein the functional event card indicates whether the user has a conflict attending a respective identified event  (See Brown et al., paragraph 69, wherein Brown discloses that “If (at block 658) the user is available during a time period specified in the commercial message, then the advertiser filter 622 presents (at block 660) the message to the user via the display 608.” Displaying the events that the user is available for shows that the user has no conflicts).
Kauwe and Brown et al. are from the analogous art of provide and managing event information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kauwe and Brown et al. to have combined Kauwe and Brown et al..  The motivation to combine Kauwe and Brown et al. is to provide a more efficient and improved system and method to provide information on proximate events (See Brown et al., paragraphs 10-11).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe and Brown et al..
Kauwe as modified, however, still does not explicitly teach whether one or more friends of the user are attending the respective identified event and receiving a selection, by the user, of functionality provided by one or more displayed functional event cards.
Vock et al. teaches customizable data management system (See abstract), in which he teaches whether one or more friends of the user are attending the respective identified event (See Vock et al., paragraph 229, wherein Vock discloses being able to display to the user “an indication that one or more of the consumer-user's friends or followers has also indicated an intention to attend that event”) and receiving a selection, by the user, of functionality provided by one or more displayed functional event cards (See Vock et al., paragraph 68, wherein Vock discloses displaying an event selected by the first consumer user). The combination of Brown as modified above with that of the teaching of displaying whether any friends were Vock et al., would therefore, disclose that it was known at the time of the invention to display whether one or more friends of the user are attending the respective identified event as taught in claim 1.
Kauwe as modified and Vock et al. are from the analogous art of providing users with personalized online content/event information.  t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kauwe as modified and Vock et al. to have combined Kauwe as modified and Vock et al.. The motivation to combine Kauwe as modified and Vock et al. is to provide “a system that efficiently selects, manages, and displays data relevant to a user's preference…as well as information related to preferences shared by the user and one or more members of that user's online social networking community” (See Vock et al., paragraphs 2-3).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe as modified and Vock et al..

As to claim 20, Kauwe teaches a computer readable storage device including instructions (See Kauwe, paragraphs 2 and 8), which when executed by a processor are operable to perform steps comprising: 
collecting user information comprising location information for a user and a time frame associated with the user, wherein the user information is at least one of collected actively from the user or collected passively from the storage device (See Kauwe, paragraph 67, wherein Kauwe discloses a user provider collects and stores user information which include location and time; Also see paragraph 82, wherein a user or activity profile comprises of “User ID 400, a USF 401, user information 402, privacy settings 403, special interests and preferences 404, user location 405, with location being either dynamic (GPS) or user entered, an interests and preferences profile 406, a UAF 407, activity history and archive 408, a file, media, content container 409, a subscriptions and following area 410, a stream activity live module 411, an add an activity module 1202, an edit an activity module 1204, saved searches and saved locations 413, a friends and associates social pools module 419, comprising of primary (i.e., close or familial) friends and groups (PUG) 414, secondary (i.e., casual or extended) friends and groups (SUG) 415 and tertiary (i.e., professional) associates and groups (TUG) 416, a UMF 417, a UCF 418, a user's schedule 420, and a message and email receptacle 603”);
collecting and storing event information, comprising a time, a location, and a category for one or more events, wherein the event information is at least one of collected actively from the user or collected automatically by the storage device in response to collecting the user information (See Kauwe, paragraphs 9 and 11, wherein Kauwe teaches  “automatically from public and authorized Internet sources or entered by a user or activity provider using import tools and forms on the platform for adding an activity. By tapping into an always growing, global activity database of real-time, constantly evolving data, users may access relevant activities that suit their needs at any hour of the day. Given that a user or activity provider may list their activities in a simple way, regardless of their entity size, the database may accumulate large budgeted or heavily advertised activities along with small, local ones and ensure a most comprehensive activity data set. Activity providers, large and small, may promote their up-to-the-minute activity to a global audience equally,” wherein “Activity” is read on event. Also see paragraph 66, wherein the activity database contains activity data collected along with dates times duration and paragraph 47, wherein Kauwe states that “the term "activity", "event" and "activity database records" are used interchangeably to reference a happening and the related data records that are associated with it, such as an offline or online activity, streaming activity, non-streaming activity or recorded activity; which may consist of a performance, alert, broadcast, announcement, commercial event, sale event, recorded audio, recorded video, fund-raiser, conference, political event, discussion, interview, auction, book-signing, lecture, lesson, natural disaster, emergency, flash mob, accident, prank, sports activity, family gathering, get-together, party, celebration, memorial, assembly, protest, meeting, to-do item, task, contract deadline, reservation or appointment. The activity may also be categorized into multiple different categories, such as entertainment or ceremonies and subcategories assigned thereof such as concert or wedding”).
Kauwe teaches providing for display each of the identified events as a functional event (See Kauwe, paragraph 14).  Kauwe, however, does not explicitly teach querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device based on results of the querying, identifying events that are relevant to the user, wherein relevancy of the events is based on: whether the event is within the time availability; providing for display each of the identified events as a functional event indicates whether the user has a conflict attending a 2U.S. Patent Application Serial No. 15/069,806Amendment dated June 17, 2020Reply to Office Action of February 24, 2020respective identified event.
Brown et al. teaches method, system and program for providing information on proximate events (See abstract), in which he teaches querying an electronic calendar associated with the user for time availability of the user within the time frame, wherein the electronic calendar is linked to the storage device based on results of the querying, identifying events that are relevant to the user (See Brown et al., paragraphs 14-16 and 44, wherein Brown teaches “accessing scheduled event records are accessed for a user of the wireless device, wherein each scheduled event record indicates one event scheduled for a calendar time period. The scheduled event records for the user are processed to determine whether the user is available to visit the target location,” wherein “time period" is read on "predefined timespan" and “accessing” is read on “querying”; Also see paragraph 84, wherein “the wireless device 2 may pull information from the server in response to an action the user takes at the wireless device. For instance, with respect to FIGS. 17 and 18, if the visitor wants to know events on their event list 768 proximate to the current location, the visitor may query the park server 704 for such information, which would then execute the logic of FIG. 14 to generate and provide such information to the visitor wireless device"); providing for display each of the identified events as a functional event wherein the functional event card indicates whether the user has a conflict attending a 2U.S. Patent Application Serial No. 15/069,806Amendment dated June 17, 2020Reply to Office Action of February 24, 2020respective identified event (See Brown et al., paragraph 69, wherein Brown discloses that “If (at block 658) the user is available during a time period specified in the commercial message, then the advertiser filter 622 presents (at block 660) the message to the user via the display 608.” Displaying the events that the user is available for shows that the user has no conflicts).
Kauwe and Brown et al. are from the analogous art of provide and managing event information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kauwe and Brown et al. to have combined Kauwe and Brown et al..  The motivation to combine Kauwe and Brown et al. is to provide a more efficient and improved system and method to provide information on proximate events (See Brown et al., paragraphs 10-11).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe and Brown et al..
Kauwe as modified, however, still does not explicitly teach one or more friends of the user are attending the respective identified event; and receiving a selection by the user of functionality provided by one or more displayed functional event cards.
Vock et al. teaches customizable data management system (See abstract), in which he teaches one or more friends of the user are attending the respective identified event (See Vock et al., paragraph 229, wherein Vock discloses being able to display to the user “an indication that one or more of the consumer-user's friends or followers has also indicated an intention to attend that event”) and receiving a selection by the user of functionality provided by one or more displayed functional event cards (See Vock et al., paragraph 68, wherein Vock discloses displaying an event selected by the first consumer user). The combination of Brown as modified above with that of the teaching of displaying whether any friends were Vock et al., would therefore, disclose that it was known at the time of the invention to display whether one or more friends of the user are attending the respective identified event as taught in claim 1.
Kauwe as modified and Vock et al. are from the analogous art of providing users with personalized online content/event information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kauwe as modified and Vock et al. to have combined Kauwe as modified and Vock et al.. The motivation to combine Kauwe as modified and Vock et al. is to provide “a system that efficiently selects, manages, and displays data relevant to a user's preference…as well as information related to preferences shared by the user and one or more members of that user's online social networking community” (See Vock et al., paragraphs 2-3).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe as modified and Vock et al..

7.	Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kauwe (U.S. Patent Application Publication 2015/0058324), in view of Brown et al. (U.S. Patent Application Publication 2003/0061303), in further view of Vock et al. (U.S. Patent Application Publication 2015/0262219), in further view of Ferron (U.S. Patent Application Publication 2010/0269049). 
53Attorney Docket No.: 14917.2640US01/357821.01	As to claim 8, Kauwe as modified, teaches classifying the event as an event of interest for the user (See Brown et al., paragraph 65, wherein the user record results include personalized preferences {interest of the user} based on the users preferences therefore, prioritizing the records based on user information), still 
Ferron teaches a system and method for managing events in a multiple schedule environment (See abstract), in which he teaches wherein in response to receiving a selection of the functionality to post the event to the pole (See Ferron, paragraphs 195; 211-213, wherein “Moms are constantly creating and managing complex series interrelated appointments, contacts, emails and tasks to support her many responsibilities and daily activities (e.g. managing her daughter's sports team, or the school carpool)…Genies provide a quick, intuitive and centralized way for Mom's to initially setup and manage this interrelated information as well as automate many of the background activities (for example, schedule reminders or publish team calendars) associated with these projects.” Also see Ferron, paragraph 295 and 633-635, wherein the different types of boards are read on pole).
Kauwe as modified and Ferron are from the analogous art of event creation and management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Kauwe as modified and Ferron to have combined Kauwe as modified and Ferron. The motivation to combine Kauwe as modified and Ferron is to provide an improved planning aid to better keep track of events and event information (See Ferron, paragraphs 3-4).  Therefore, it would have been obvious to one skilled in the art to combine Kauwe as modified and Ferron.

Kauwe as modified, teaches receiving a selection to view the pole (See Ferron, paragraph 295 and 633-635, wherein the different types of boards are read on pole); and providing for display one or more events that have been classified as events of interest for the user (See Brown et al., paragraph 65, wherein the user record results include personalized preferences {interest of the user} based on the users preferences therefore, prioritizing the records based on user information).  

As to claim 10, Kauwe as modified, teaches providing a functionality for sharing the pole with another user (See Ferron, table 18; also see paragraphs 288-289 and 586-687, wherein the user can share event information). 

As to claim 12, Brown et al. as modified, teaches wherein receiving event information associated with the plurality of events comprises collecting event 54Attorney Docket No.: 14917.2640US01/357821.01 information from web pages associated with event providers associated with other managed events (See Kauwe, paragraphs 9 and 11, wherein Kauwe teaches  “automatically from public and authorized Internet sources or entered by a user or activity provider using import tools and forms on the platform for adding an activity. By tapping into an always growing, global activity database of real-time, constantly evolving data, users may access relevant activities that suit their needs at any hour of the day. Given that a user or activity provider may list their activities in a simple way, regardless of their entity size, the database may accumulate large budgeted or heavily advertised activities along with small, local ones and ensure a most comprehensive activity data set. Activity providers, large and small, may promote their up-to-the-minute activity to a global audience equally.” Also See Ferron, paragraphs 195; 211-213).  

Response to Arguments
8.	Applicant's arguments filed on 6/17/2020, with respect to the rejected claims in view of the cited references have been considered but are moot in view of applicant’s amended claims necessitate new ground(s) of rejection

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






2/12/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164